     Case 3:20-cv-00520-BN Document 26 Filed 03/10/21         Page 1 of 14 PageID 1234



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ERNEST PORTER R.,                              §
                                               §
                   Plaintiff,                  §
                                               §
V.                                             §              No. 3:20-cv-520-BN
                                               §
ANDREW M. SAUL,                                §
Commissioner of Social                         §
Security Administration,                       §
                                               §
                 Defendant.                    §

                         MEMORANDUM OPINION AND ORDER

           Plaintiff Ernest Porter R. seeks judicial review of a final adverse decision of

     the Commissioner of Social Security pursuant to 42 U.S.C. § 405(g).

           For the reasons explained below, the hearing decision is affirmed.

                                        Background

           Plaintiff filed an application for disability insurance benefits on December 14,

     2016, alleging disability “due to carpal tunnel, tendonitis, a knee problem, a hip

     problem, a back problem, dermatitis, an ankle problem, and a foot problem.” Dkt. No.

     22 at 1. After his application was denied initially and on reconsideration, Plaintiff

     requested a hearing before an administrative law judge (“ALJ”).

           A hearing was held on January 7, 2019. See Dkt. No. 18-1 at 31-66. At the time

     of the hearing, Plaintiff was 58 years old. See Dkt. No. 22 at 2. He has a high school

     education and past work experience as an automobile salesperson and aircraft bonder




                                              -1-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 2 of 14 PageID 1235



and assembler. See id. Plaintiff has not engaged in substantial gainful activity since

April 2, 2014. See Dkt. No. 18-1 at 12.

      In a written decision following the hearing, the ALJ found that Plaintiff was

not disabled and therefore not entitled to disability benefits. See id. at 10-26. The ALJ

found that Plaintiff’s “osteopenia and degenerative changes of the lumbar spine and

status post remote left foot crush injury” were severe. Id. at 12. The ALJ determined

that Plaintiff’s impairments did not meet or equal the severity of any impairment

listed in the social security regulations. See id. at 20-21. And the ALJ concluded that,

based on Plaintiff’s residual functional capacity (“RFC”), Plaintiff could handle a full

range of light work with limitations and could return to his past work as a car

salesperson. See id. at 25-26.

      Plaintiff appealed the decision to the Appeals Council and the Council

affirmed. Plaintiff then filed this appeal.

      In his opening brief, Plaintiff raises two grounds for relief: (1) the ALJ’s

decision is not supported by substantial evidence because the ALJ mischaracterized

the record and failed to assess all of the medical opinions, and (2) the ALJ’s step-two

conclusion that Plaintiff’s upper extremity issues were not severe is not supported by

substantial evidence. See Dkt. No. 22 at 1.

                                  Legal Standards

      Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a

whole and whether the Commissioner applied the proper legal standards to evaluate




                                              -2-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21           Page 3 of 14 PageID 1236



the evidence. See 42 U.S.C. § 405(g); Copeland v. Colvinn, 771 F.3d 920, 923 (5th Cir.

2014); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). Substantial evidence is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401 (1971); accord Copeland, 771 F.3d at 923. The Commissioner, rather than

the courts, must resolve conflicts in the evidence, including weighing conflicting

testimony and determining witnesses’ credibility, and the Court does not try the

issues de novo. See Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan

v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994). This Court may not reweigh the evidence

or substitute its judgment for the Commissioner’s but must scrutinize the entire

record to ascertain whether substantial evidence supports the hearing decision. See

Copeland, 771 F.3d at 923; Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The

Court “may affirm only on the grounds that the Commissioner stated for [the]

decision.” Copeland, 771 F.3d at 923.

      “In order to qualify for disability insurance benefits or [supplemental security

income], a claimant must suffer from a disability.” Id. (citing 42 U.S.C. § 423(d)(1)(A)).

A disabled worker is entitled to monthly social security benefits if certain conditions

are met. See 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage

in substantial gainful activity by reason of any medically determinable physical or

mental impairment that can be expected to result in death or last for a continued

period of 12 months. See id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook

v. Heckler, 750 F.2d 391, 393 (5th Cir. 1985).




                                           -3-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 4 of 14 PageID 1237



      “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working;

(2) the claimant has a severe impairment; (3) the impairment meets or equals an

impairment listed in appendix 1 of the social security regulations; (4) the impairment

prevents the claimant from doing past relevant work; and (5) the impairment

prevents the claimant from doing any other substantial gainful activity.” Audler v.

Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007).

      The claimant bears the initial burden of establishing a disability through the

first four steps of the analysis; on the fifth, the burden shifts to the Commissioner to

show that there is other substantial work in the national economy that the claimant

can perform. See Copeland, 771 F.3d at 923; Audler, 501 F.3d at 448. A finding that

the claimant is disabled or not disabled at any point in the five-step review is

conclusive and terminates the analysis. See Copeland, 771 F.3d at 923; Lovelace v.

Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

      In reviewing the propriety of a decision that a claimant is not disabled, the

Court’s function is to ascertain whether the record as a whole contains substantial

evidence to support the Commissioner’s final decision. The Court weighs four

elements to determine whether there is substantial evidence of disability:

(1) objective medical facts; (2) diagnoses and opinions of treating and examining

physicians; (3) subjective evidence of pain and disability; and (4) the claimant’s age,

education, and work history. See Martinez, 64 F.3d at 174.




                                          -4-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 5 of 14 PageID 1238



      The ALJ has a duty to fully and fairly develop the facts relating to a claim for

disability benefits. See Ripley, 67 F.3d at 557. If the ALJ does not satisfy this duty,

the resulting decision is not substantially justified. See id. However, the Court does

not hold the ALJ to procedural perfection and will reverse the ALJ’s decision as not

supported by substantial evidence where the claimant shows that the ALJ failed to

fulfill the duty to adequately develop the record only if that failure prejudiced

Plaintiff, see Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012) – that is, only if

Plaintiff’s substantial rights have been affected, see Audler, 501 F.3d at 448.

“Prejudice can be established by showing that additional evidence would have been

produced if the ALJ had fully developed the record, and that the additional evidence

might have led to a different decision.” Ripley, 67 F.3d at 557 n.22. Put another way,

Plaintiff “must show that he could and would have adduced evidence that might have

altered the result.” Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).

                                       Analysis

I.    The ALJ considered all pertinent medical opinions and any
      mischaracterizations of the record are harmless.

      Plaintiff argues that the ALJ mischaracterized the record, made incorrect

findings, and failed to properly assess all the medical opinions. According to Plaintiff,

the cumulative effect of these errors renders the ALJ’s opinion unsupported by

substantial evidence. Because the ALJ considered all the pertinent medical opinions,

his conclusions are supported by substantial evidence, and any errors are harmless,

reversal is not required.




                                           -5-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 6 of 14 PageID 1239



      First, although Plaintiff is correct that the ALJ misstated the record in several

places, those errors are harmless. Plaintiff notes several errors that he contends

“call[] into question the substantiality of support for [the ALJ’s] findings.” Dkt. No.

22 at 17. For instance, the ALJ stated that there is only “one notation of the claimant

having a mildly antalgic gait.” Dkt. No. 18-1 at 22. But the record contains multiple

notations that Plaintiff has a “slight antalgic gait.” Dkt. No. 22 at 19 (citing Dkt. No.

18-1 at 948, 952, 963, 974, 982). Plaintiff also notes that the ALJ stated that

Dr. Wolski found Plaintiff’s pain appeared to exceed the objective findings. See Dkt.

No. 22 at 23 (citing Dkt. No. 18-1 at 15). But the statement cited by the ALJ was not

a finding by the Dr. Wolski – it was a paragraph from the criteria for entry into a

pain management program and did not pertain to Plaintiff’s condition, specifically.

See Dkt. No. 18-1 at 984-989. And Plaintiff notes that, in the ALJ’s summary of

Plaintiff’s March 16, 2016 examination with Dr. Wolski, the ALJ stated that Plaintiff

was employed at the time of the exam. See Dkt. No. 22 at 23 (citing Dkt. No. 18-1 at

15). But Plaintiff has not worked since April 2014. See Dkt. No. 18-1 at 12.

      Nevertheless, Plaintiff must do more than point out the ALJ’s mistakes. To

require reversal, Plaintiff must show that the errors are prejudicial. “[E]rrors are

considered prejudicial when they cast doubt onto the existence of substantial evidence

in support of the ALJ’s decision.” Morris v. Bowen, 864 F.2d 333, 335 (5th Cir. 1988).

“For example, an ALJ’s significant reliance on serious factual mistakes or omissions,

would render the finding of no disability unsupported by substantial evidence.”

Makara S. M. v. Berryhill, No. 3:18-CV-00219-BH, 2019 WL 1356602, at *12 (N.D.




                                           -6-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 7 of 14 PageID 1240



Tex. Mar. 26, 2019) (quotations omitted). An error is harmless, by contrast, “when it

is inconceivable that a different administrative conclusion would have been reached

even if the ALJ did not err.” Keel v. Saul, 986 F.3d 551, 556 (5th Cir. 2021).

      Here, Plaintiff failed to meet his burden to show that the ALJ’s errors are

prejudicial. The ALJ did not significantly rely on any of the factual mistakes in

making his conclusions. “Instead, the overwhelming factor in the decision was

medical evidence from a variety of sources indicating that” Plaintiff could walk

without serious issue and had pain that, although serious, did not preclude all types

of work. Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003). And the ALJ’s

statement that Plaintiff was working at the time of his March 2016 examination did

not factor into the ALJ’s decision; indeed, the ALJ concluded at step one that Plaintiff

has not worked since April 2014. See Dkt. No. 18-1 at 12. “It is inconceivable that the

ALJ would have reached a different conclusion on this record, even had the ALJ”

correctly cited every fact above. Frank, 326 F.3d at 622. Because the ALJ’s errors did

not ultimately affect his disability determination, they are harmless. See McKnight

v. Astrue, 340 F. App’x 176, 180 n.1 (5th Cir. 2009) (finding harmless error where the

ALJ’s erroneous description of the claimant’s treatment history did not affect the

ultimate disability determination); see also Winston v. Berryhill, 755 F. App’x 395,

401 (5th Cir. 2018) (finding harmless error applied where substantial evidence

supported the ALJ’s determination despite erroneous reliance on outlier datum).

      Next, Plaintiff’s contention that the ALJ incorrectly found that there is no

evidence showing physical deterioration consistent with Plaintiff’s pain is not




                                          -7-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 8 of 14 PageID 1241



grounds to reverse. “To upset the ALJ’s decision, the plaintiff must show that there

was insufficient evidence for a reasonable person to reach the same conclusion as the

ALJ, not that some contradictory evidence might exist.” Gaunder v. Comm’r of Soc.

Sec., No. 4:19-CV-01002-O-BP, 2020 WL 7091263, at *5 (N.D. Tex. Sept. 28, 2020),

report and recommendation adopted, No. 4:19-CV-01002-O-BP, 2020 WL 6128040

(N.D. Tex. Oct. 19, 2020). The ALJ noted multiple notations that show Plaintiff’s

physical condition stayed consistent over time, including X-rays and MRIs of his

hands and feet that showed no abnormalities. See Dkt. No. 18-1 at 22-23, 274, 325,

352, 469, 492, 952. And the ALJ noted that, as recently as July of 2018, Plaintiff was

found on examination to be “generally in good health.” Id. at 23.

      Plaintiff offers no reason why the record evidence is not substantial; he merely

argues that there is other evidence that shows his condition continued to worsen. See

Dkt. No. 22 at 20-21. But the Court’s “role is not to reweigh the evidence or substitute

[its] judgment for the ALJ’s.” Whitehead v. Colvin, 820 F.3d 776, 782 (5th Cir. 2016).

And Plaintiff fails his burden to show that this alleged error was prejudicial. Because

substantial evidence supports the ALJ’s finding, “reversal is not required on this

point.” Gaunder, 2020 WL 7091263, at *5.

      Finally, Plaintiff’s assertion that the ALJ failed to consider chiropractor Brian

Mann’s medical opinions is not supported by the record. Plaintiff contends that the

ALJ failed to consider Dr. Mann’s August 23, 2016 opinion. See Dkt. No. 22 at 22-23.

Plaintiff asserts that this opinion specifically “is disabling and provided supportive




                                          -8-
 Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 9 of 14 PageID 1242



findings” that undermine the ALJ’s decision and, thus, the ALJ’s failure to consider

the report is prejudicial. Id. at 22.

       But a review of the record indicates that the ALJ considered the August 23,

2016 examination. In his review of medical opinions at step four, the ALJ stated that

Dr. Mann examined Plaintiff on September 9, 2016. See id. at 24. The ALJ then

summarized Dr. Mann’s findings in detail. But, contrary to ALJ’s written decision,

Dr. Mann did not conduct an examination on September 9, 2016. The record indicates

that Dr. Mann conducted the examination and tests on August 23, 2016 but did not

sign the report until September 9, 2016. See id. at 624, 626, 630. The Court finds no

evidence that separate examinations or tests occurred on September 9, 2016. Thus,

it seems that Plaintiff and the ALJ assigned different dates to the same report:

Plaintiff the date the exam occurred, and the ALJ the date the written report was

signed.

       Although this is another instance of the ALJ’s erroneous summary of the

record, the error is harmless where the ALJ thoroughly considered the report and

where it is inconceivable that the ALJ’s decision would have changed even if he had

noted the correct examination dates. See Frank, 326 F.3d at 622.

II.    Any error in the ALJ’s determination that Plaintiff’s carpal tunnel is
       not severe is harmless.

       Remand is not required even if the ALJ errored in finding that Plaintiff’s carpal

tunnel is not severe at step two because the ALJ considered Plaintiff’s upper-

extremity limitations in the remaining steps.




                                          -9-
Case 3:20-cv-00520-BN Document 26 Filed 03/10/21            Page 10 of 14 PageID 1243



       The medical evidence that the ALJ discussed included specific evaluations of

Plaintiff’s hands, wrists, and elbows, which are relevant to whether Plaintiff’s carpal

tunnel is severe. See Dkt. No. 18-1 at 14-20.

       Dr. Mann saw Plaintiff for severe bilateral wrist and elbow pain on March 30,

2015. Dr. Mann noted Plaintiff had pain at a 5 to 8 out of ten that was relieved by

over-the-counter medication. Plaintiff tested negative for Phalen’s sign, Tinel’s sign,

and Cozen’s bilaterally; he tested positive for reverse Cozen’s sign and Finkelstein’s

sign. Dr. Mann diagnosed bilateral epicondylitis of the elbows and bilateral

tenosynovitis of the wrists and hands. See id. at 14, 487-89.

       Dr. Mann saw Plaintiff again on August 23, 2016. Plaintiff had limited range

of motion in his elbows and wrists. Plaintiff had the occasional ability to grasp and

squeeze, reach up and reach out, and push and pull. He could frequently flex his

wrists. Plaintiff tested positive for Finkelstein’s sign of the right wrist, Mill’s sign of

the right forearm, and reverse Cozen’s sign of the right lateral epicondyle. Dr. Mann

diagnosed bilateral epicondylitis of the elbows and bilateral tenosynovitis of the

wrists and hands. See id. at 24, 619-26,

       On April 1, 2015, Edward Wolski, M.D., examined Plaintiff for pain to the left

middle finger caused by a puncture wound sustained at work. Plaintiff rated his pain

3 to 9 on a pain scale of 0 to 10. See id. at 14, 479-82.

       Physicians’ assistant Ryan Stepinoff examined Plaintiff multiple times for pain

in his feet and arms. On March 23, 2016, PA Stepinoff saw Plaintiff for severe

bilateral wrist and elbow pain. Plaintiff complained of aching and throbbing pain that




                                           -10-
Case 3:20-cv-00520-BN Document 26 Filed 03/10/21          Page 11 of 14 PageID 1244



was relieved by over-the-counter medicine. Plaintiff tested negative for Phalen’s sign,

Tinel’s sign, and Cozen’s bilaterally; he tested positive for reverse Cozen’s sign and

Finkelstein’s sign. PA Stepinoff diagnosed bilateral epicondylitis of the elbows and

bilateral tenosynovitis of the wrists and hands. PA Stepinoff noted that Plaintiff did

not meet the required physical demand level to return to his job as an assembler and

bonder. See id. at 16, 24, 490-99.

      On March 28, 2017, Plaintiff saw Harold Nachimson, M.D., for an internal

medicine consultative examination. Dr. Nachimson noted that, among Plaintiff’s

complaints, he reported bilateral carpal-tunnel syndrome and intermittent problems

with his elbows. Dr. Nachimson noted that Plaintiff had full range of motion of his

shoulders, elbows, and wrists, and that his hands appeared normal. Plaintiff could

make an “0” with his fingers without any difficulty but could not fully bend his left

middle finger. Tinel’s sign was somewhat positive on the right arm but not the left.

Plaintiff lacked some feeling in his right hand. See id. at 17, 346-50.

      Plaintiff returned to see Dr. Nachimson for another exam on October 10, 2017.

Plaintiff again had full range of motion of his shoulders, elbows, wrists, and hands.

Plaintiff had pain throughout his upper extremities that was felt most sharply in his

left middle finger. Dr. Nachimson noted that Plaintiff took off and put on his clothing

without difficulty. See id. at 18, 373-77.

      From June 2014 to October 2017, Dr. Nicole Tran, chiropractor, examined

Plaintiff multiple times. On June 11, 2014, Plaintiff complained of mild intermittent

soreness of the left elbow and forearm. Dr. Tran noted negative tests for medial




                                             -11-
Case 3:20-cv-00520-BN Document 26 Filed 03/10/21         Page 12 of 14 PageID 1245



ligament stability, lateral ligament stability, Tinel’s sign, Cozen’s sign, and Mill’s

sign. And Dr. Tran noted that Plaintiff had normal muscle tone and motor reflexes.

See id. at 383-430.

      Based on these records, the ALJ found that Plaintiff’s bilateral carpal-tunnel

syndrome was not severe. See id. at 20. The ALJ noted that “no doctor has

recommended surgery for [Plaintiff]’s … carpal tunnel syndrome” and that “[d]octors

and medical providers have treated [Plaintiff] conservatively for these issues.” Id.

      Although the ALJ did not find Plaintiff’s carpal tunnel severe, the ALJ

discussed Plaintiff’s upper-extremity limitations in the ensuing steps, making any

error in the severity determination harmless. In his RFC determination, the ALJ

noted that Plaintiff’s work ability was “reduced by inability to handle and finger on

more than a frequent basis.” Id. at 21. Because the ALJ considered Plaintiff’s upper-

extremity impairments beyond step two, Plaintiff’s disability determination was not

based on an improper non-severity determination, and “any failure to find an

additional impairment severe at step two does not justify remand.” Dise v. Colvin,

630 F. App’x 322, 324 (5th Cir. 2015).

      Despite the ALJ’s inclusion of an upper-extremity limitation in the RFC,

Plaintiff argues that reversal is required because “[t]he record supports more than

minimal limitation from manipulative impairments.” Dkt. No. 22 at 24. Specifically,

Plaintiff points to the opinions of PA Stepinoff and Dr. Mann, arguing that they show

that Plaintiff could only occasionally – not frequently – handle and finger. See Dkt.

No. 22 at 25.




                                         -12-
Case 3:20-cv-00520-BN Document 26 Filed 03/10/21         Page 13 of 14 PageID 1246



       But the ALJ considered Dr. Mann’s and PA Stepinoff’s opinions and largely

rejected their findings. Dr. Mann examined Plaintiff on August 23, 2016 and assessed

that Plaintiff could “work at the light to medium physical demand level for up to 4

hours per day with restrictions.” Dkt. No. 18-1 at 623. But the ALJ found this opinion

“too vague” because it “provides no analysis of the functional limitations that lead to

[Dr. Mann’s] conclusions,” it gives “no reference to objective clinical findings or

narrative treatment notes to support the opinion,” and it is “not well supported by

the record or consistent with the record as a whole.” Id. at 24. For these reasons, the

ALJ gave the opinion “only partial weight.” Id.

       PA Stepinoff examined Plaintiff on March 23, 2016. PA Stepinoff diagnosed

bilateral epicondylitis of the elbows and bilateral tenosynovitis of the wrists and

hands. PA Stepinoff found that Plaintiff did not meet the required physical demand

level to return to his job as an assembler and bonder. See id. at 492-93. The ALJ found

this opinion “not well-supported by medically acceptable clinical and laboratory

techniques,” and noted the lack of “any explanation as to what the clinical and

laboratory diagnostic techniques signify.” Id. at 24. The ALJ assigned this opinion

“little weight.” Id.

       Contrary to Plaintiff’s assertions, the ALJ properly weighed these opinions.

Although Dr. Mann and PA Stepinoff conducted physical examinations, the ALJ was

not required to give those opinions controlling weight because chiropractors and

physicians’ assistants are not on the list of accepted medical sources. See 20 C.F.R.

§§ 404.1513(d)(1), 404.1527(a)(1)-(2); see Castillo v. Barnhart, 151 F. App’x 334, 335




                                         -13-
Case 3:20-cv-00520-BN Document 26 Filed 03/10/21                                      Page 14 of 14 PageID 1247



(5th Cir. 2005) (“[T]he relevant regulations accord less weight to chiropractors than

to medical doctors.”). The ALJ complied with the regulations for medical sources that

are not acceptable when he considered the reports’ findings, explained the reasoning

for the weight given, and assigned the opinions only partial and little weight. See 20

C.F.R. § 404.1527(f)(1)-(2).

      Further, Plaintiff does not refute that his carpal tunnel is controlled by

conservative treatment, and a “medical condition that can reasonably be remedied is

not disabling.” Taylor v. Bowen, 782 F.2d 1294, 1298 (5th Cir. 1986). Thus, even if

the ALJ’s step-two determination that Plaintiff’s carpal tunnel is not severe was in

error, remand is not required because the ALJ’s disability determination would not

have changed.

                                    Conclusion

      The Court concludes that the ALJ’s decision is supported by substantial

evidence and that any errors are harmless. The hearing decision is affirmed in all

respects.

      SO ORDERED.

      DATED: March 10, 2021




                                       ______________________________________________________________________________________________________________________

                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                          -14-
